Mollison, Judge:
The appeals for reappraisement listed in schedule “A,” hereto attached and made a part hereof, have been submitted for decision upon stipulation of counsel reading as follows:
1. That the merchandise the subject of the appeals enumerated in the attached Schedule A consists of certain rubber gloves imported from the United Kingdom.
2. That on or about the dates of exportation of the said merchandise, such or similar merchandise was not freely offered for sale to all purchasers in the principal markets of the country of exportation in the usual wholesale quantities and in the ordinary course of trade for home consumption therein or.for export to the United States; that such or similar imported merchandise was not at the aforesaid time freely offered for sale in the United States for domestic consumption therein; that cost of production, as defined in Section 402 (f), Tariff Act of 1930, is the proper basis of appraisement of the said merchandise; and that such cost of production for the merchandise covered by each appeal is as set forth in Schedule A attached hereto.
On the agreed facts I find cost of production, as that value is defined In section 402 (f), Tariff Act of 1930, to be the proper basis for the determination of the value of the rubber gloves involved, and that such values were as set forth in said schedule “A.”
Judgment will issue accordingly.
Schedule “A”
Bemo Shipping Co.
Reap. No. Cost of production in English pounds sterling per dozen pairs Date of export Entry
249816-A/8502. 24 shillings_ 1/3/52 •791994
249817-A/8505. 17 shillings 3 pence_ 1/10/51 821044
249818-A/8506. 22 shillings_ 1/12/51 818455
250030-A/8620. 22 shillings. 3/3/51 846063
250035-A/8629. 3/13/52 825375
250038-A/8632. 3/27/52 833653
250041-A/8635. 250043-A/8637. 4/24/52 5/3/52 ■ 24 shillings. 842975 848453
250050-A/8648. 5/8/52 852084
250056-A/8654. 6/25/52 872744
256900-A/3305. 1/22/551 834956
258494-A/4779. 258888-A/5098. 260219-A/6173. 3/24/551 shillings, less 3 %, less 13.0175 pence 3/30/55J 857496 869992 873544
*697Reap. No. Date of export Cost of production in English pounds sterling per dozen pairs Entry-
260218-A/6169_ 4/28/55 892567
260698-A/6629_ 5/17/55 905510
261624r-A/7703_ 261625-A/7704_ 6/21/55 6/21/55 26 shillings, less 3%, less 13.0175pence. 929035 929036
261626-A/7705_ 5/26/55 910436
262912-A/8705_ 6/26/55J 701399
265250-A/10236_ 10/10/65' 772787
265873-A/10833 _ _ 11/2/55 28 shillings, )4 pence, less 3%, less 790175
268484-A/725_ 12/22/55 13.0175 pence 831476
269880-A/01841__ 11/30/55J 815992